Citation Nr: 1616184	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected shell fragment wound of the left lower leg and left thigh.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD.

3.  Entitlement to an increased rating greater than 20 percent for a shell fragment wound, left lower leg, with neuropathy and history of phlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a subsequent June 2010 rating decision the RO granted an increased rating for the Veteran's service-connected shell fragment wound, left lower leg, with neuropathy and history of phlebitis, from 10 percent to 20 percent, effective from July 9, 2008, the date of his claim for increased rating.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The above service connection claims were remanded by the Board in October 2013.

That same October 2013 Board remand erroneously listed the increased rating issue as involving a noncompensable shell fragment wound of the left thigh.  The Veteran is service connected for a shell fragment wound involving the left thigh, which also was addressed in the November 2008 rating decision; however, his timely November 2009 notice of disagreement did not mention or otherwise express disagreement with the denial of his claim for a compensable disability rating for his left thigh shell fragment wound.  Instead, the notice of disagreement discussed only the three issues listed above (i.e. entitlement to service connection for "PTSD and back condition" and "Service connection for shell fragment wound left lower leg with neuropathy at 10% (should be higher)."  The subsequent January 2010 Statement of the Case (SOC) did not include adjudication of an increased rating claim for the left thigh shell fragment wound, the Veteran's February 2010 VA Form 9 (substantive appeal) did not mention the issue, the June 2010 Supplemental Statement of the Case (SSOC) did not consider the issue, and the RO did not certify the issue to the Board.  Instead, the Board mistakenly included the left thigh shell fragment wound, rather than the correct claim for an increased rating for a shell fragment wound, left lower leg, with neuropathy and history of phlebitis.  

The Appeals Management Center (AMC) referred the issue of an increased rating for the left thigh shell fragment wound in a February 2014 SSOC.  (The Board notes that the AMC mistakenly indicated that the issue was included in a November 20, 2008 notice of disagreement, when it actually was a November 20, 2008 rating decision.  The Veteran's notice of disagreement was dated November 13, 2009, and, as discussed above, failed to mention or otherwise express disagreement with the issue of an increased rating for the left thigh shell fragment wound from the November 2008 rating decision.)  As the issue of entitlement to a compensable rating for shell fragment wound, left thigh, was spontaneously and erroneously raised by the Board in the October 2013 remand, to ensure that the Veteran is not prejudiced by this error in the event that he believed that the issue was in appellate status and relied on this error to his detriment, the Board agrees with the AMC's determination that the issue should be REFERRED to the RO.  

In reaching the determination to refer the issue of entitlement to an increased rating for shell fragment wound, left thigh, rather than taking jurisdiction of the issue, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  Unlike the circumstances in Percy, however, the Board is not herein referring an appeal based on the substantive appeal being inadequate or untimely.  Rather, the Board is finding that no substantive appeal exists.  As such, the Board did not and does not have jurisdiction over the appeal.

In addition to the foregoing, the Board notes that additional evidence regarding the Veteran's increased rating claim for a shell fragment wound, left lower leg, with neuropathy and history of phlebitis, has been added to the claims file since the last adjudication of the claim in a July 2010 SSOC.  The Veteran has not waived RO review of this evidence in the first instance.  That said, during his November 2013 VA examination for his shell fragment wound to the left thigh, the Veteran reported that his service-connected left lower leg disability and related symptoms were unchanged and not of concern to him.  Similarly, a February 2012 VA scar examination noted a number of superficial scars as a result of shrapnel wounds, including to the left lower extremity, but this finding is duplicative of evidence of record at the time of the June 2010 SSOC.  Finally, a January 2014 VA examiner indicated that there were no major changes to the service-connected left lower extremity disability.  As such, the Board finds that the newly obtained evidence is cumulative because it is essentially duplicative of evidence already associated with the claims file, as there is no evidence to suggest that the Veteran's condition has changed since the time of the last examination and, indeed, he has specifically indicated that the condition is unchanged. As such, the Board finds that a remand for RO consideration of the newly acquired evidence would serve no useful purpose and that a waiver of initial consideration by the Agency of Original Jurisdiction is not otherwise required.  Cf. 38 C.F.R. §§ 19.31, 19.37 (2015).

As a final initial matter, with respect to the Veteran's psychiatric disorder claim, the Board recognizes that his original claim limited the psychiatric disability on appeal to PTSD.  In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1   (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the claim has been categorized as listed above.  The February 2014 SSOC also specifically noted the foregoing and considered all of the Veteran's diagnosed psychiatric disorders.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A low back disability was not manifest in service, arthritis did not manifest within one year of separation from service, a low back disability is not otherwise related to service, and a low back disability was not caused or aggravated by a service-connected disability.

2.  An acquired psychiatric disorder was not manifest in service and is not otherwise related to service.

3.  The Veteran's shell fragment wound, left lower leg, with neuropathy and history of phlebitis, is manifested by a scar, pain, numbness, neuropathy, and associated neurological symptoms that most closely approximate moderate, incomplete paralysis of the internal popliteal nerve.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for an increased rating greater than 20 percent for shell fragment wound, left lower leg, with neuropathy and history of phlebitis, are not met or approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Code (DC) 8524 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters dated in July 2008 and June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations for his claimed back and psychiatric disabilities in October 2008 and November 2013.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical or psychiatric examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The RO provided the Veteran appropriate VA examinations for one or more of his service-connected disabilities in October 2008 and April 2010.  The VA examination reports are thorough and supported by the available treatment records.  The examinations provide sufficient information to assess the current severity of the Veteran's service-connected disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the November 2013 VA examination reports and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

The Board notes that the Veteran has alleged that he has PTSD, in part, as the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  By contrast, he does not contend that his back disability is the result of combat service.  

Back Disability

In this case, the Veteran claims that he has a back disability that was caused or aggravated by his service-connected left lower leg and thigh disabilities.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed back disability.  His October 1971 Report of Medical Examination prior to separation included a normal examination of the spine.    

Shortly after separation from service, the Veteran was afforded a VA examination in February 1972.  At that time, he had no limitations of motion and was able to engage in his usual sports and activities.  The Veteran had decreased sensation involving the left fifth toe, but did not report problems involving the back.  At the time of a February 1975 VA examination, the Veteran walked without a limp, could stand on his heels and toes, and was able to deep knee bend.  There was no functional deficit in either extremity.  

The Veteran's July 2008 claim indicated that he had a back disability as a result of his service-connected left lower extremity disabilities.  

The Veteran was afforded a VA examination for his service-connected left lower extremity disabilities in October 2008.  At that time, he reported that his back had been bothering him intermittently for the last 3 to 4 years.  He described a dull, achy pain that felt like a muscle pull in the lower back.  It bothered him most when sitting or walking, which resulted in him sitting with most of his weight on his right buttock.  In addition, he had injured his back bending over at work 4 months previously.  There were no bladder or bowel problems and he had not sought treatment for his back problems.  On examination, the Veteran had an antalgic gait, with limping on the left leg.  X-rays showed degenerative changes of the lumbar spine.  The examiner opined that it was less likely as not that the low back disability was related to the Veteran's shrapnel wounds or their residuals.  The rationale was that the Veteran's gait was only slightly antalgic and it would not be expected to result in abnormal weight bearing on the lumbar spine.  Degenerative changes were part of the normal aging process.  As such, his service-connected disabilities did not cause, contribute to, or enhance his degenerative lumbar spine disability.  

The Veteran was afforded another VA examination in November 2013 to consider the etiology of his back disability.  The Veteran reported that since incurring the in-service shrapnel wounds he had felt off center and that he limped when he walked due to nerve pain.  After conducting a complete examination, the examiner concluded that it was less likely as not that the shell fragment wound to the left thigh would cause or aggravate a lumbar spine disability.  The rationale was that there was no physiologic association with an injury to the thigh muscle and nerve and development of spinal stenosis of the lumbar spine.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a low back disability that was incurred in or is otherwise related to service or was caused or aggravated by his service-connected left lower leg and thigh disabilities. 

As to considering the claim based on in-service incurrence or other relationship to service, there is no lay or medical evidence to support such a proposition.  The Veteran has consistently reported the onset of back problems many years after separation from service and a medical examination shortly before service separation included a normal examination of the spine.  Furthermore, there is no proof of arthritis within one year of separation.  

With respect to whether the current low back disability was caused or aggravated by a service-connected disability, the Board finds the October 2008 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's lumbar spine disability was caused or aggravated by his service-connected left lower extremity disabilities.  The examiner's rationale was that the Veteran's gait was only slightly antalgic and it would not be expected to result in abnormal weight bearing on the lumbar spine.  Degenerative changes were part of the normal aging process.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Board also notes that the examiner's opinion is supported by the November 2013 VA medical opinion.  That medical professional reached the same conclusion as to the lack of a relationship between the service-connected left thigh shrapnel wound and the low back disability.  The rationale was that there was no physiologic association with an injury to the thigh muscle and nerve and development of spinal stenosis of the lumbar spine.

The Board also has considered the reports of the Veteran that his current low back problems were caused or aggravated by the gait abnormality he experiences due to his service-connected left lower leg shrapnel wound.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as an abnormal gait and pain in the back and left lower extremity, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran is competent to report that he walks with a limp and that the limp causes back pain.  However, as to causation or aggravation, the VA opinion is far more detailed and was prepared by a skilled neutral professional.  In light of the foregoing, the Board affords far greater probative weight to the findings of the VA examiners, based on their greater level of medical education, training, and experience.  

In conclusion, the most probative evidence of record indicates that the Veteran's current low back disability was not incurred as a result of service, was not manifest within one year of separation, is not otherwise shown to be related to service, and was not caused or aggravated by his service-connected left lower extremity disabilities.  As discussed, the Board finds the October 2008 VA examination report of significantly greater probative value than the Veteran's lay statements.  There is no lay or medical evidence to suggest any association between the low back disability and the Veteran's other service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

An Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that he has PTSD or some other acquired psychiatric disorder due to his combat service in Vietnam.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

The Veteran was afforded a VA PTSD examination in October 2008.  The examiner noted review of the claims file and medical records.  The Veteran denied any past psychiatric treatment.  He reported a hospitalization in 1978 due to a probable panic attack.  The Veteran described multiple in-service stressors during his combat service in Vietnam, including the incident where he suffered multiple shrapnel wounds from a fragmentation grenade.  At that time, the person behind him was "full of holes" and the person behind that was killed.  The Veteran also discussed seeing his first dead body, seeing a fellow service member blown up by a dead body that had been booby trapped.  He helped to clean up the area for medical evacuation and saw body parts lying about.  A third incident involved snipers shooting the unit medic and when a service member went to try to help he was shot, too.  On examination, the examiner concluded that the Veteran did not meet all the criteria necessary for a diagnosis of PTSD, as he denied recurring or intrusive memories or physiological responses to reminders of things that happened in Vietnam.  He had occasional dreams about the events, but no flashbacks or strong emotional reactions to things that reminded him of Vietnam.  The Veteran appeared to be open and honest during the evaluation and the examiner saw no reason to disbelieve the Veteran's responses.  The examiner concluded that the Veteran did not meet the criteria of PTSD due to his service experiences, but did diagnose anxiety disorder, not otherwise specified, with features of social phobia; and alcohol abuse.  The examiner concluded that it was less likely as not that the anxiety disorder was associated with service.  In that regard, the Veteran discussed how his anxiety was triggered by situations like giving speeches, being in crowded situations, and having some specific fears.

In November 2009, the Veteran was referred for psychiatric treatment based on his reports of a 4 to 5 year history of depression.  He was evaluated in December 2009, at which time he reported symptoms of depression and anxiety due to increased occupational demands of his new employer.  As with the prior VA examiner, the treatment provider concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The treatment provider instead diagnosed major depressive episode, mild, recurrent; anxiety disorder, not otherwise specified; and alcohol abuse.  In January 2010, the Veteran again reported work-related anxiety due to feeling scrutinized by his supervisors and lacking confidence in his abilities.  

In February 2010, however, the Veteran reported increased nightmares associated with his Vietnam combat experiences, but the treatment provider did not diagnose PTSD or otherwise attribute his diagnosed disorders to those nightmares.  By April 2010, the nightmares had decreased and the Veteran stated that he did not wish to pursue treatment for the nightmares.  

The RO requested an addendum opinion to the October 2008 report.  A July 2010 addendum opinion indicated that the rationale for the conclusion that the diagnosed anxiety disorder was less likely as not associated with service was that the anxiety did not relate to service, but primarily pertained to social anxiety and several specific fears not related to service.

The Veteran was afforded another VA PTSD examination in November 2013.  The examiner noted review of the claims file.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner concluded that the Veteran did not have any current psychiatric diagnosis.  The examiner noted the Veteran's post-service treatment for work-related anxiety and symptoms of mild depression in 2010, as well as a diagnosis of alcohol abuse.  The Veteran reported improvement by the end of therapy.  The Veteran discussed the same and additional stressors to those during his prior examination.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD due to the absence of persistent avoidance of stimuli associated with the trauma or numbing general responsiveness.  He also did not have persistent symptoms of increased arousal.  

Initially, as to the Veteran's claimed PTSD, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a diagnosis of PTSD.  As discussed above, both his VA treatment providers and examiners have concluded that he does not meet the criteria for a diagnosis of PTSD. 

As to the Veteran's diagnosed depressive and anxiety disorders, the Board finds the October 2008 VA examination report and July 2010 addendum of significant probative value.  The examining psychologist considered the Veteran's representations, the claims file, and conducted a psychological examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner discussed how the Veteran's reported anxiety problems were related to post-service work concerns and other issues not related to his military service.  Similarly, his VA treatment providers noted that his reported depression and anxiety symptoms were attributable to post-service employment problems.  The Board finds these conclusions the most probative evidence of record as to the etiology of the diagnosed anxiety and depressive disorders.  

In that regard, the Board recognizes that in February 2010 the Veteran reported increased nightmares due to his combat experiences.  During this period, however, no medical professional indicated that any current psychiatric disorder was attributable to the reported nightmares and the nightmares decreased within a few months, at which time the Veteran declined treatment for the nightmares.

As to the Veteran's contentions that he has a current psychiatric disorder due to his combat service in Vietnam, whether it be PTSD or other psychiatric disorder, he certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing anxiety and depression, and his assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise, the post-service occupational stressors, and the complexity of linking particular psychiatric symptoms to a diagnosed psychiatric disorder and linking that disorder to incidents occurring in service, however, the Board concludes that in this case his statements regarding any such link between the in-service experiences and a current acquired psychiatric disorder are significantly less probative than the conclusions of the medical professionals of record.  See Jandreau, 492 F.3d at 1377.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran currently is in receipt of a 20 percent disability rating under DC 8524 for paralysis of the internal popliteal nerve (tibial).  38 C.F.R. § 4.124a, DC 8524.  He contends that the current rating does not accurately reflect the severity of his disability.

DC 8524 provides ratings for paralysis of the internal popliteal (tibial) nerve.  DC 8524 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the internal popliteal nerve (tibial nerve), plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost, is rated 40 percent disabling.  

DC 8624 provides a rating for neuritis of the internal popliteal (tibial) nerve.  DC 8724 provides a rating for neuralgia of the internal popliteal (tibial) nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

The Board notes that the terms "mild," "moderate," and "severe," are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's service treatment records document multiple September 1970 shrapnel wounds, including one to the left popliteal region.  Initial review showed no vascular nerve injury and no fractures.  Subsequent review indicated some decreased sensitivity over the left fifth metatarsal, but with good pulses and no motor abnormality.  After wound closure, the Veteran began to experience left calf tenderness and some increase in size of the left posterior calf.  There were no findings suggestive of an embolism.  By one week later, the Veteran had full range of motion in all extremities.

The Veteran brought a claim for increased rating in July 2008.  He was afforded a VA examination in October 2008.  At that time, the Veteran denied any changes with the medial thigh injury and scar, for which he is separately service-connected, as discussed above.  By contrast, when he got struck on the lateral knee or calf he would get numbness in the two small toes of the left foot that could last for up to a week.  He also experienced the same sensation when walking on rough surfaces, so he would never go barefoot.  The Veteran believed that he was limping more than he had in the past.  He was able to drive normally and had no limitations to standing or walking, but after 10 minutes of sitting he was forced to shift his weight to the right buttock.  His service-connected left lower extremity disabilities had no effect on his usual occupation or daily activities.  On examination, the Veteran had an antalgic gait, with limping on the left leg.  The Veteran had normal reflexes, but decreased sensation to soft touch and pinprick over the top and lateral aspect of the left foot.  The left popliteal scar (mistakenly labeled as involving the right popliteal region) was flat, skin-colored, non-tender, and without evidence of breakdown or drainage.  There was no muscle deformity of the left posterior knee region.  The Veteran had no work limitations due to the left popliteal disability and was able to perform substantial gainful employment.  

In December 2008, the Veteran described pain in the lateral aspect of the left knee radiating down his left foot.  Gabapentin provided partial relief, but he had not been exercising and had gained 11 pounds since his previous examination in November 2007.  The assessment was peripheral neuropathy of the left leg due to the old shrapnel injury.

The Veteran was afforded another VA examination in April 2010.  The Veteran described his main problem as left lower extremity pain that he had experienced since his injury.  The pain had slowly progressed until it resulted in a gait abnormality and functional limitations.  The pain had increased in severity and frequency.  There was daily, usually mild, pain that could flare to the level of 5 out of 10.  Flare-ups during the day occurred from overuse, prolonged standing, or excessive stretching of the left toes or foot.  Nighttime flare-ups occurred when sleeping on the left side.  Pain during flares felt like a severe burning sensation radiating from the posterior and lateral left knee down the lateral aspect of the lower leg to the lateral aspect of the dorsum of the foot and fourth and fifth toes.  The flares could last from 15 minutes to 2 hours and occurred several times per week.  He favored the left leg while walking and had developed a tiny limp about 7 years previously and became more pronounced 4 years previously.  He used no assistive devices.  He had limitations on sitting wherein he would shift his weight to the right side, standing was limited to 20 minutes, and limitations on walking were variable but pain started after about 2 blocks.  There were no limitations on lifting.  The Veteran could drive normally and had not fallen due to the left leg problems.  At work, he could still perform his duties and did not miss work due to the left lower extremity problems, but had more constant pain during work and sometimes needed to elevate his left leg.  On examination, the examiner indicated that the injury involved the common peroneal nerve (external popliteal nerve) with probable injury at the level of the popliteal fossa.  His gait was minimally antalgic, with the right foot slightly everted.  He was able to walk on his toes and heels.  There was no muscle atrophy in the left lower extremity and strength was normal, other than a very slight decrease in left ankle dorsiflexion.  Light touch sensation was decreased over the posterolateral calf and the lateral aspect of the left foot.  Reflexes were normal.  The left popliteal scar was 7cm by 0.5cm and was not painful or inflamed.  There was no skin breakdown and the scar was superficial.  The scar did not limit motion or function.  

The Board concludes that the lay and medical evidence of record does not show a disability that more nearly approximates that which warrants a finding of severe, incomplete paralysis for any time during the appeal period.  See 38 C.F.R. § 4.7.  As such, the assignment of a 30 percent disability rating under DC 8524 is not warranted.

The Veteran experiences numbness, loss of sensation, and pain in the left lower leg.  The pain can reach the level of a 5 out of 10 during flare-ups and results in a slightly antalgic gait.  He is limited on extended sitting or standing and is able to walk for multiple blocks.  That said, reflexes are normal and sensation is decreased, but not absent.  The Veteran maintains full range of motion without evidence of muscle atrophy.  He does have the slightly antalgic gait.  The Board concludes that these symptoms more closely approximate a moderate, incomplete paralysis and do not rise to the level of severe, incomplete paralysis of the internal popliteal nerve.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Board concludes that higher or separate ratings are not warranted under any other DC.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, the Veteran would not warrant a compensable rating for his left popliteal scar.  DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).  The Veteran's scar is to the back of his knee.  DCs 7801 (deep scars or ones causing limitation of motion), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial painful scars), and 7805 (scars, other, based on limitation of the affected part) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7801, 7802, 7803 and 7805 (2008).  As discussed, the Veteran's scar is not painful, is not sufficiently large to warrant a compensable rating, is superficial, is stable, and does not limit range of motion of the knee.

Given that the Veteran is service connected for residuals of a shrapnel wound, the Board also has considered whether a compensable rating should be assigned based on healed wounds involving muscle groups or impairment of the bones or joints.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.73 (2015).  However, the Veteran's pain and decreased sensation have been attributed to neurological issues and not muscle, bone, or joint involvement.  There have been no findings of the cardinal signs and/or symptoms or muscle disability such as loss of power or weakness, other than a slight decrease in ankle dorsiflexion that has not been attributed to a muscle injury or the service-connected shrapnel wound.  As such, a higher or separate rating under the foregoing is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's shell fragment wound, left lower leg, with neuropathy and history of phlebitis.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected shrapnel wound to the left lower leg is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's shrapnel wound to the left lower leg with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the Veteran reports primarily pain, numbness, tingling, and burning in the left lower extremity, including during flare-ups, which results in a slightly antalgic gait and limitations in sitting, standing, and walking.  Although not specifically discussed in the rating criteria, as the symptoms relate to the overall disability picture of the Veteran's shrapnel wound residuals and were expressly considered in reaching a conclusion as to whether the Veteran's neuropathy could be better described as "moderate" or "severe" the Board concludes that the criteria have been considered and are contemplated in the currently assigned 20 percent rating under DC 8524.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one foot) and the other special monthly compensation provisions, based on the Veteran's reports of an antalgic gait and neuropathy symptoms in the left lower extremity; however, the objective evidence of record reflects that he retains significant range of motion with minimal evidence of weakness.  Clearly the Veteran retains the ability to use his left lower extremity in most situations and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to an increased rating greater than 20 percent for a shell fragment wound, left lower leg, with neuropathy and history of phlebitis, is denied.

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


